         Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 1 of 24




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 Saba Mahmud,

                        Plaintiff,                        Civil No. 3:19-CV-01666-TOF

 v.

 Andrew Saul, Commissioner of Social
 Security,

                        Defendant.                        November 23, 2020


                              RULING ON PENDING MOTIONS

       The Plaintiff, Saba Mahmud, appeals the final decision of the Defendant, Andrew Saul,

Commissioner of Social Security (“the Commissioner”), on her application for Title II Social

Security Disability Insurance benefits. This appeal is brought pursuant to 42 U.S.C. § 405(g).

Currently pending are the Plaintiff’s motion to reverse and remand for an award and calculation

of benefits, or in the alternative, for an order to reverse and remand for a new hearing (ECF No.

15) and the Defendant’s motion to affirm the decision of the Commissioner. (ECF No. 16.) For

the reasons explained below, the Plaintiff’s motion to reverse the decision of the Commissioner is

DENIED, and the Commissioner’s motion to affirm is GRANTED.

       The Plaintiff raises several arguments on appeal. First, she argues that the Administrative

Law Judge (“ALJ”) erred at Step Three of the five-step sequential disability analysis when he

concluded that her narcolepsy did not satisfy Listing 11.02, because he did not determine the

frequency of her narcoleptic episodes before reaching that conclusion. (ECF No. 15-2, at 6-8.)

Second, she argues that the ALJ failed to develop the record by not obtaining certain treatment

records. (Id. at 8-9.) Third, she contends that the ALJ erred by “failing to assign significant weight



                                                  1
         Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 2 of 24




to any provider or reviewing physician who opined as to [her] non-exertional impairments.” (Id.

at 2.) In response, the Commissioner asserts that the Plaintiff did not meet her burden of proving

that her narcolepsy met or medically equaled a listing, nor did she establish that there were any

gaps in the record. (ECF No. 16-1, at 2.)

       The Court agrees with the Commissioner that the Plaintiff did not meet her burden of

proving that her narcolepsy met or medically equaled a Listing of Impairment. In addition, the

ALJ did not err by failing to develop additional treatment notes or opinion evidence. The Court,

therefore, grants the Commissioner’s motion and affirms the decision of the ALJ.

I.     APPLICABLE LEGAL PRINCIPLES

       To be considered disabled under the Social Security Act, “a claimant must establish an

‘inability to do any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than [twelve] months.’” Smith v. Berryhill, 740

F. App’x 721, 722 (2d Cir. 2018) (summary order) (quoting 20 C.F.R. § 404.1505(a)). To

determine whether a claimant is disabled, the ALJ must follow a five-step evaluation process.

       At Step One, the ALJ determines “whether the claimant is currently engaged in substantial

gainful activity . . . .” McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v.

Astrue, 537 F.3d 117, 120 (2d Cir. 2008)). At Step Two, the ALJ analyzes “whether the claimant

has a severe impairment or combination of impairments . . . .” Id. At Step Three, the ALJ evaluates

whether the claimant’s impairment “meets or equals the severity” of one of the specified

impairments listed in the regulations. Id. At Step Four, the ALJ uses a “residual functional

capacity” assessment to determine whether the claimant can perform any of her “past relevant

work despite the impairment. . . .” Id. At Step Five, the ALJ assesses “whether there are significant



                                                 2
         Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 3 of 24




numbers of jobs in the national economy that the claimant can perform given the claimant’s

residual functional capacity, age, education, and work experience.” Id. The claimant bears the

burden of proving her case at Steps One through Four. Id. At Step Five, “the burden shift[s] to

the Commissioner to show there is other work that [the claimant] can perform.” Brault v. Soc.

Sec. Admin., Comm’r, 683 F.3d 443, 445 (2d Cir. 2012) (per curiam).

       In reviewing a final decision of the Commissioner, this Court “perform[s] an appellate

function.” Zambrana v. Califano, 651 F.2d 842, 844 (2d Cir. 1981). The Court’s role is to

determine whether the Commissioner’s decision is supported by substantial evidence and free from

legal error. “A district court may set aside the Commissioner’s determination that a claimant is

not disabled only if the factual findings are not supported by substantial evidence or if the decision

is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (internal quotation

marks omitted). The decision is supported by substantial evidence if a “reasonable mind” could

look at the record and make the same determination as the Commissioner. See Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988) (defining substantial evidence as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion . . .”) (internal citations omitted).

Though the standard is deferential, “[s]ubstantial evidence is more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009) (internal quotation marks and

citations omitted). When the decision is supported by substantial evidence, the Court defers to the

Commissioner’s judgment. “Where the Commissioner’s decision rests on adequate findings

supported by evidence having rational probative force, [this Court] will not substitute [its]

judgment for that of the Commissioner.” Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002).




                                                  3
         Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 4 of 24




       The Commissioner’s conclusions of law are not entitled to the same deference. The Court

does not defer to the Commissioner’s decision “[w]here an error of law has been made that might

have affected the disposition of the case.” Pollard v. Halter, 377 F.3d 183, 189 (2d Cir. 2004)

(internal quotation marks omitted). “Even if the Commissioner’s decision is supported by

substantial evidence, legal error alone can be enough to overturn the ALJ’s decision.” Ellington

v. Astrue, 641 F. Supp. 2d 322, 328 (S.D.N.Y. 2009) (citing Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987)).

II.    BACKGROUND

           A. Facts and Procedural History

       On November 24, 2015, the Plaintiff filed an application for Title II Social Security

Disability Insurance (“SSDI”) benefits. (R. 254.) She alleged a disability onset date of June 30,

2015 (id.), claiming she could not work because of narcolepsy with cataplexy, myofascial pain

syndrome, chronic back and neck pain, generalized anxiety, asthma, and allergies. (R. 94.) On

July 18, 2017, she filed a Title XVI application for Supplemental Security Income (“SSI”). (R.

26.)

       On February 26, 2016, the Social Security Administration (“SSA”) found that the Plaintiff

was “not disabled.” (R. 103.) Her claims were denied on reconsideration on July 29, 2016. (R.

115.) She then requested a hearing before an ALJ, which was held on June 25, 2018. (R. 51-92.)

The ALJ issued a partially favorable decision on September 5, 2018. (R. 26-40.) He concluded

that the Plaintiff “was not disabled prior to July 24, 2017, but became disabled on that date and

has continued to be disabled.” (R. 26.) Because the Plaintiff’s date last insured for SSDI purposes

was September 30, 2015 (R. 28), this decision had the practical effect of allowing her SSI claim

but denying her SSDI claim. (R. 39.)



                                                4
         Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 5 of 24




        The Plaintiff appealed the ALJ’s SSDI decision, and the Appeals Council denied her

request for review on August 23, 2019. (R. 1-4.) On October 23, 2019, she sought review in this

Court pursuant to 42 U.S.C. § 405(g). (ECF No. 1.) She filed her motion to reverse and remand

on February 20, 2020 (ECF No. 15), and the Commissioner filed his motion to affirm on April 20,

2020. (ECF No. 16.)

            B. Relevant Medical History

        The medical record reflects that the Plaintiff suffers from, inter alia, fibromyalgia,

narcolepsy, and anxiety disorders. (See R. 28.) The Court will address the Plaintiff’s medical

history as it relates to issues raised by the parties.

                     i. Medical Evidence

        In SSDI cases, the “relevant period” for establishing disability is the time between the

alleged onset of disability and the date the claimant was last insured. Solis v. Berryhill, 692 F.

App’x 46, 48 (2d Cir. 2017) (summary order). The relevant time period in the present case is brief,

spanning three months from the alleged onset date of June 30, 2015 (R. 94, 254) through the date

last insured of September 30, 2015. (R. 97.) However, the Court can look to materials outside the

relevant time period if it helps inform whether the Plaintiff was disabled between the two dates.

See, e.g., Crespo v. Comm’r of Soc. Sec., No. 3:18-cv-00435 (JAM), 2019 WL 4686763, at *4 (D.

Conn. Sept. 25, 2019) (noting that “treatment records from outside [the relevant] period may be

relevant to the extent that they shed light on the claimant’s condition during the period”). The

Plaintiff’s claims of error are primarily related to her severe impairment of narcolepsy, so this

ruling will principally discuss that impairment. Additional medical history, however, will be set

forth below, as necessary to explain the Court’s decision.




                                                    5
         Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 6 of 24




       Prior to the relevant time period, the Plaintiff experienced symptoms of narcolepsy in 2009.

(ECF No. 15-1, at ¶ 1; R. 460.) At that time, the Plaintiff reported excessive daytime sleepiness

with an irresistible urge to fall asleep anywhere, including an incident where she fell asleep at a

stop light. (R. 32, 459.) Lab results were within normal limits, and sleep testing was ordered. (R.

32, 460.) A polysomnography showed no evidence of obstructive sleep apnea, but sleep latency

testing showed findings consistent with narcolepsy without cataplexy. (R. 32, 477.) Thereafter,

the claimant began treatment with a neurologist, where she was prescribed Provigil for her

condition. (R. 32, 537-51.) Treatment notes from the neurologist indicate that he saw the Plaintiff

on six occasions from February 3, 2010, until June 11, 2010. (R. 549.)

       From the time Plaintiff was prescribed Provigil until the Spring of 2015, she evidently did

not seek treatment for her narcolepsy. The record shows that she saw several doctors from April

2014 through early 2015, but her primary complaints were not related to narcolepsy.1 During this

time, the Plaintiff successfully attended law school as a full-time student from Fall 2011 through

Fall 2012, took the Spring and Summer 2013 semesters off for unknown reasons, and then returned

to law school as a part-time student in Fall 2013 until Spring 2015. (R. 78.)




1
        The Plaintiff presented to Dr. Yousef Zaffarkhan at Body Works Health & Wellness on the
following dates in 2014, and at each her chief complaint was back and knee pain, she tested
positive for myofascitis, and narcolepsy was not mentioned: April 30 (ECF No. 15-1, at ¶ 4; R.
1046-49), July 16 (ECF No. 15-1, at ¶ 5; R. 1050-51), August 15 (ECF No. 15-1, at ¶ 6; R. 1052-
53), October 18 (ECF No. 15-1, at ¶ 7; R. 1054-55), October 22 (ECF No. 15-1, at ¶ 8; R. 1056-
57), November 19 (ECF No. 15-1, at ¶ 9; R. 1058-59), December 3 (ECF No. 15-1, at ¶ 10; R.
1060-61), and December 15 (ECF No. 15-1, at ¶ 11; R. 1062-63.) The Plaintiff presented to
chiropractor Dr. Ria Tjiong at Crossover Healthcare Center on the following dates in 2015, and
Dr. Tjiong reported that the Plaintiff did self-report a history of narcolepsy but that the condition
was beyond the scope of his office and was not evaluated: March 30, April 3, April 13, April 24,
May 29, July 10, August 27, August 31, September 7, and September 11. (ECF No. 15-1, at ¶¶
12, 13; R. 583.)
                                                 6
         Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 7 of 24




       During the relevant time period of June 30 to September 30, 2015, the Plaintiff sought

treatment for her narcolepsy from sleep specialist Dr. Muhammad Najjar—five years after she last

saw a neurologist for this condition—after she noticed a worsening of her symptoms in

approximately March or April 2015. (R. 32, 595.) Records were requested from Dr. Najjar from

June 1, 2014—thirteen months prior to the alleged onset of disability—until the then-current date

of January 22, 2016, nearly five months after the date last insured. (R. 601-602.) During this time

period, the Plaintiff visited Dr. Najjar in June, July, and August of 2015 (R. 591-600), and made

one trip to the emergency department in September 2015. (R. 611-613, modified by R. 608-609.)

       On June 13, 2015, the Plaintiff presented to Dr. Najjar with complaints that her narcolepsy

had worsened in the previous two to three months. (R. 591.) The Plaintiff reported being on

Provigil at that time. (R. 593). Dr. Najjar reported that the Plaintiff was alert and cooperative with

fluent speech and intact comprehension. (Id.) The doctor conducted an Epworth Sleepiness Scale

assessment,2 and it provided a weightage of 17.00 (out of a possible 24.00), which can generally

be interpreted as the indicating severe excessive daytime sleepiness.3 (R. 592.) Dr. Najjar

diagnosed the Plaintiff with narcolepsy without cataplexy and prescribed Xyrem. (R. 592-93.)

       On July 1, 2015, the Plaintiff followed up with Dr. Najjar and reported she had “periods

when she sleeps a lot and periods when she is not so sleepy.” (R. 595.) She reported that the

Xyrem relaxed her but did not make her sleepy. (Id.) In addition, she reported a recent episode

of leg weakness during a tornado watch (id.), resulting in Dr. Najjar updating her diagnosis to


2
        See Murray W. Johns, The Epworth Sleepiness Scale: About                          the   EES,
https://epworthsleepinessscale.com/about-the-ess/ (last visited Oct. 30, 2020).
3
         The Plaintiff reported: slight chance of dozing while sitting quietly after a lunch without
alcohol and in a car while stopped for a few minutes in traffic; moderate chance of dozing while
sitting and reading, sitting inactive in a public place, and sitting and talking to someone; and, high
chance of dozing while watching TV, as a passenger in a car for an hour without a break, and
laying down to rest in the afternoon. (R. 592.)

                                                  7
         Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 8 of 24




narcolepsy with cataplexy. (R. 596.) The doctor again noted that the Plaintiff was alert and

cooperative with fluent speech and intact comprehension (R. 595), and he conducted an Epworth

Sleepiness Scale assessment with a resultant weightage of 20.00 indicating severe excessive

daytime sleepiness.4 (R. 596.) Dr. Najjar directed the Plaintiff to continue with an increased dose

of Xyrem and started her on Ritalin. (R. 597.)

       On August 8, 2015, the Plaintiff followed up with Dr. Najjar and reported that the Ritalin

was working well for her despite her feeling emotional and angry at times. (R. 598.) She also

reported that the Xyrem made her legs feel strange, so she independently decreased the dose. (Id.)

The Plaintiff reported that she was not done with school and noted that she would take a break

soon. (Id.) Dr. Najjar modified the Plaintiff’s diagnosis, returning to the June diagnosis of

narcolepsy without cataplexy. (R. 599.) The doctor again noted that the Plaintiff was alert and

cooperative with fluent speech and intact comprehension (R. 598), and he conducted an Epworth

Sleepiness Scale assessment with resultant weightage of 5.00.5 (R. 599.) This score corresponds

with the lowest category on the scale, indicating lower normal daytime sleepiness and falling

within a generally accepted normal range of 0-10.6 Dr. Najjar directed the Plaintiff to continue

taking Xyrem and Ritalin for her narcolepsy.



4
        See Johns, supra note 3. The Plaintiff reported: slight chance of dozing while in a car while
stopped for a few minutes in traffic; moderate chance of dozing while a passenger in a car for an
hour without a break, and sitting and talking to someone; and high chance of dozing while sitting
and reading, watching TV, sitting inactive in a public place, laying down to rest in the afternoon,
and sitting quietly after a lunch without alcohol. (R. 596.)
5
         The Plaintiff reported: no chance of dozing while sitting and reading, sitting and talking to
someone, sitting quietly after a lunch without alcohol, and in a car while stopped for a few minutes
in traffic; slight chance of dozing while watching TV, sitting inactive in a public place, and lying
down to rest in the afternoon; and, moderate chance of dozing as a passenger in a car for an hour
without a break. (R. 599.)
6
       See Johns, supra note 3.

                                                  8
            Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 9 of 24




        In addition to Dr. Najjar’s treatment notes, the record contains a note dated July 1, 2015,

that he provided to the Plaintiff for her to present to her law school. The substantive body of the

note stated, in its entirety:

        [The Plaintiff] carries a diagnosis of Narcolepsy, a serious medical disorder
        which causes her to have restless sleep at night and to be very tired during
        the daytime. This condition sometimes leads to sleep attacks, periods of
        time ranging from hours to days, time in which all she can do is sleep. This
        has caused her to fall behind on her work and miss classes. [The Plaintiff]
        is seeing me regularly now for treatment of this condition however she
        needs special schedule accommodations in order to function optimally
        during the day. Please allow for grace periods in which she can catch up on
        assignments and will not be penalized for missing classes. Please provide
        these accommodations or feel free to reach out to me if there are questions
        or concerns.

(R. 606.) He provided this letter before the Plaintiff began taking Ritalin for her narcolepsy, which

she subsequently reported was effective at controlling her symptoms. (R. 598.)

        During the relevant period, the Plaintiff also presented to the emergency department on

September 17, 2015, complaining of polyarthropathy and chronic fatigue. (R. 607-617.) The

record reflects that the Plaintiff reported a history of narcolepsy and the physician noted that the

Plaintiff presented with multiple vague symptoms. (R. 608.) The Plaintiff reported generalized

fatigue, among other symptoms, and said that she had dropped out of law school to care for her

ailing father. (R. 608, 611.) She further reported an increased need for sleep which she attributed

to her narcolepsy. (R. 612.) She was discharged with instructions to follow up with primary care.

(R. 616.)

        Following September 30, 2015—the end date of the relevant period—the Plaintiff sought

treatment from other physicians for symptoms not related to her narcolepsy.7 She did, however,



7
         The record contains treatment notes for the following dates: October 6, 2015 (ECF No. 15-
1, at ¶ 19; R. 618-629); October 14, 2015 (ECF No. 15-1, at ¶ 20; R. 633-634); December 4, 2015
(ECF No. 15-1, at ¶ 21; R. 649-655); December 8, 2016 (ECF No. 15-1, at ¶ 22; R. 631-632);
                                                 9
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 10 of 24




self-report that she had a history of narcolepsy with recent episodes of cataplexy to a

rheumatologist on December 4, 2015, January 29, 2016, and March 4, 2016, and to an

endocrinologist on April 4, 2016. (See records cited in fn.7, supra.) Her narcolepsy, however,

was not the primary complaint at any of those visits, nor did she follow up with a neurologist

regarding the narcolepsy or cataplexy she reported having experienced.

       At the Plaintiff’s hearing, the ALJ asked her counsel if she had had a chance to review the

documents in the file and whether there was anything additional to add. (R. 54-55, 59, 69.)

Counsel did not indicate at any point that records related to the Plaintiff’s narcolepsy were missing

or incomplete. There were, however, several discussions of records related to the Plaintiff’s other

conditions. Counsel initially indicated that all of the medical records were complete (R. 54-55),

but highlighted that records from a chiropractor from 2011 to 2014 were obtained at the last minute

so, while they were in the record, those records were not referred to in her brief. (R. 59.) During

the Plaintiff’s testimony, the ALJ verified there were no hospitalization or institutionalization

records for mental health treatment from her time overseas in 2017, during the period when the

Plaintiff had a precipitous mental health decline. (R. 69.) The ALJ also noticed that the Plaintiff

was testifying about visits to an outpatient facility with which he was unfamiliar. (R. 71-73.)

When he asked if there were records for that treatment, Plaintiff’s counsel indicated that she had

not thought of them until just then because they were for only a short period of time. (R. 73, 91.)

The ALJ said they were records he might want to see and agreed to keep the record open for two

weeks for them to be included. (R. 91.)




January 15, 2016 (ECF No. 15-1, at ¶ 23; R. 684-687); January 27, 2016 (R. 688-691); January
29, 2016 (ECF No. 15-1, at ¶ 24, R. 656-662); February 12, 2016 (R. 692-695); March 4, 2016
(ECF No. 15-1, at ¶ 25, R. 663-667); April 4, 2016 (ECF No. 15-1, at ¶ 26, R. 680-682); and May
20, 2016 (R. 696-700).
                                                 10
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 11 of 24




                   ii. Non-Medical Evidence

       At the hearing on June 25, 2018, the Plaintiff testified that her narcolepsy was

unpredictable and that she would go through periods where she is “fairly normal” and periods

where “it’s really intense when I’m going through either psychological or physical stress.” (R.

77.) She also testified that her allergies aggravated her narcolepsy. (R. 78.) She said when she

would start to “feel the stress from like schoolwork and things like that, that would trigger it a lot

as well.” (Id.) The Plaintiff stated that she would run late to her 9:00 am class, “get[ting] up was

a pain in itself,” she would be “really, really tired,” and would “feel really confused in the

morning.” (R. 78.) She continued, however, that “[l]ater on, when I got diagnosis of myofascial

pain syndrome, my doctor said that that’s like – that’s a manifestation of myofascial pain

syndrome. To have like a foggy brain.”8 (Id.)

       The Plaintiff was a full-time law student from Fall of 2011 through Fall of 2013, and took

off the Spring and Summer of 2013, before returning as a part-time student from Fall of 2013

through Spring of 2015. (R. 78.) It was in the Spring of 2015 that “everything started to fall apart.

That’s when [she] was feeling cataplexy.” (Id.) At the time of the hearing, the Plaintiff had

completed three previously incomplete courses and was working on a fourth and final incomplete

in order to fulfill the requirements for her law degree. (R. 79-80.) She testified that she has been

on several types of medication for her narcolepsy, including Provigil and Nuvigil, but when asked




8
        The Plaintiff claims that her doctor informed her that her “diagnos[is] [of] myofascial pain
syndrome,” also known as myofascitis, is a manifestation of [her narcolepsy] condition.” (ECF
No. 15-2, at 4.) This claim, however, is not supported by the treatment notes. (R. 1046-63.) The
treatment notes related to the Plaintiff’s myofascitis diagnosis do not mention narcolepsy at all,
but, instead, reflect that the Plaintiff reported that her “sleep is affected by pain.” (See e.g., R.
1048.)
                                                 11
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 12 of 24




what medications she was on at the time of the hearing, she did not list medication for her

narcolepsy. (R. 80.)

       Following testimony by the vocational expert, the ALJ asked the Plaintiff if she had thought

of anything she wanted to add, “maybe something [she] was thinking of on [her] way here today

that [they hadn’t] asked [her] yet.” (R. 86-87.) The Plaintiff took the opportunity to say that the

narcolepsy prevented her from holding a job in the past. (R. 87.) She also commented that during

the relevant period, she was living independently at a private dormitory in Chicago while attending

law school. (R. 88-91.) She had problems with fellow residents, however – and she attributed

those problems to her narcolepsy because she was too tired during the day to clean up after herself

and clean the shared kitchen and bathroom.9 (Id.)

           C. The ALJ’s Decision

       At Step One, the ALJ found that the claimant had not engaged in substantial gainful activity

since her alleged disability onset date of June 30, 2015. (R. 28.) At Step Two, the ALJ found that,

since the onset date, the Plaintiff suffered from the severe impairments of fibromyalgia,

narcolepsy, and anxiety disorders. (Id.) He concluded that the Plaintiff’s schizoaffective disorder

and borderline personality disorder were not medically determinable impairments prior to her date

last insured, noting that “the treatment notes do not show that the [Plaintiff] displayed signs or

symptoms, or was evaluated or diagnosed, with [these disorders]” and “[t]reatment notes do not



9
        The Plaintiff also described having problem with friends with whom she lived after leaving
the dormitory. (R. 89.) These living arrangements, however, were from after the relevant period.
The Plaintiff reported at her September 17, 2015, visit to the emergency room that she had left law
school to care for her ailing father. (R. 608, 611.) She testified at the hearing that she moved out
of the dormitory when she returned to Connecticut to be with her ailing father. (R. 88.) She then
traveled with him to Pakistan before he passed away. (Id.) It was only upon returning to Chicago
after the death of her father that she moved out of the dormitory and in with friends. (R. 88-89.)
The Plaintiff testified that she had similar problems with her roommates as she had with her fellow
dormitory residents. (R. 90-91.)
                                                12
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 13 of 24




show that [the Plaintiff] displayed significant signs of bizarre behavior, disorganization, paranoia,

or delusions” during that time period. (R. 29.) Later in his opinion, however, he concluded that

the Plaintiff’s mental impairments became both medically determinable and disabling “beginning

on July 24, 2017.” (R. 37.) Starting on that date, “the claimant’s allegations regarding her

symptoms and limitations [were] consistent with the evidence” following the “significant

deterioration in her mental status in the Spring of 2017.” (R. 38.)

       The ALJ determined that prior to July 24, 2017, the Plaintiff retained the following residual

functional capacity (“RFC”):

       [T]o perform light work as defined in 20 CFR 404.1567(b) except she could
       occasionally climb ramps and stairs, never climb ladders, ropes or scaffolding, and
       would need to avoid concentrated exposure to unprotected heights. Additionally,
       she would be restricted to performing simple, routine and repetitive tasks and, after
       learning new tasks, would be restricted to occasional interaction with coworkers.

(R. 31, 31-36.) In determining this RFC, the ALJ gave “partial weight” to the opinion of Dr. Najjar

as expressed in the doctor’s July 1, 2015, note. (R. 35.) The ALJ acknowledged that Dr. Najjar

was “a treating source, and a specialist, affording his opinion significant consideration . . . .

However, his opinion is vague, without specific function-by-function assessment of the claimant’s

limitations, reducing the persuasive value of his opinion. Further, his opinion is not entirely

consistent with the medical record, [which showed] improvement in [the Plaintiff’s] condition with

medication management, without frequent episodes of cataplexy.” (Id.)

       At Step Four, the ALJ found that the Plaintiff had been unable to perform any past relevant

work from June 30, 2015 onward. (R. 36.) Finally, at Step Five, the ALJ relied on the testimony

of a vocational expert to find that there were jobs that existed in significant numbers in the national

economy that the Plaintiff could have performed prior to July 24, 2017, including photocopy

machine operator, mail clerk, and cashier II. (R. 36-37.) Accordingly, the ALJ determined that

while “the claimant has been disabled . . . beginning on July 24, 2017,” she “was not disabled [on
                                                  13
         Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 14 of 24




or before] the date last insured.” (R. 39.) As noted, this decision had the practical effect of

allowing her claim for Title XVI SSI benefits to proceed but denying her claim for Title II SSDI

benefits. The Plaintiff asks this Court to reverse the latter decision. (ECF No. 15.)

III.    DISCUSSION

        The Plaintiff argues that the ALJ erred by: (1) failing to make specific findings as to the

frequency of her narcoleptic attacks when conducting the Listing analysis at Step Three; (2) failing

to develop the record by not obtaining certain treatment records; and (3) not seeking clarification

of Dr. Najjar’s medical source opinion, which assertedly caused her case to be decided with “no

reliable opinion evidence as to [her] non-exertional limitations.” (ECF No. 15-2, at 2, 10.) For

the following reasons, the Court concludes that under the facts of this case, the ALJ did not err at

Step Three of the analysis nor did he fail to develop the record.

            A. The ALJ Did Not Err at Step Three of the Analysis by Not Stating a Specific
               Frequency of the Plaintiff’s Narcoleptic Attacks.

        The Plaintiff first argues that the ALJ “has an affirmative duty to make specific findings as

to symptoms” when conducting Step Three of the analysis and, therefore, he “should have made

specific findings as to the frequency of [the Plaintiff’s] narcolepsy attacks.” (ECF No. 15-2, at 7.)

Without a finding of frequency, the Plaintiff argues, the ALJ was unable to determine if the

Plaintiff satisfied the Listing at Step Three.

        Although there is no Listing for narcolepsy, the SSA instructs that the illness should be

evaluating in accordance with Listing 11.02, Epilepsy. Social Security Programs Operations

Manual       System      (POMS),        DI       24580.005.C,       Evaluation   of     Narcolepsy,

https://secure.ssa.gov/apps10/poms.nsf/lnx/0424580005 (“Although narcolepsy and epilepsy are




                                                   14
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 15 of 24




not truly comparable illnesses, when evaluating medical severity, the closest listing to equate

narcolepsy with is Listing 11.02, Epilepsy.”). The POMS further states:

       The severity of narcolepsy should be evaluated after a period of 3 months of
       prescribed treatment. . . . Also, narcolepsy is not usually treated with anticonvulsant
       medication, but is most frequently treated by the use of drugs such as stimulants
       and mood elevators for which there are no universal laboratory blood level
       determinations available. Finally, it is important to obtain from an ongoing
       treatment source a description of the medications used and the response to the
       medication, as well as an adequate description of the claimant's alleged narcoleptic
       attacks and any other secondary events such as cataplexy, hypnagogic
       hallucinations or sleep paralysis.

Id.

       To establish a disability under Listing 11.02, a claimant must present evidence that she

suffers from a certain type of seizure, occurring at certain frequencies. See generally 20 C.F.R. §

Pt. 404, Subpt. P, App. 1, § 11.02. These frequencies range from once a month (§11.02A) to once

a week (§11.02B) to once every two months (§11.02C). The seizures must occur for a period of

three (§11.02A, §11.02B) or four (§11.02C) consecutive months despite adherence to prescribed

treatment. Id. The Plaintiff “bears the burden of establishing that [she] meets all of the specified

medical criteria of a medical listing at step three.” Sena v. Berryhill, No. 3:17-CV-912 (MPS),

2018 WL 3854771, at *3 (D. Conn. Aug. 14, 2018) (quoting Sullivan v. Zebley, 493 U.S. 521, 530

(1990)) (internal brackets and quotation marks omitted, emphasis in original); see also Otts v.

Comm'r of Soc. Sec., 249 F. App’x 887, 888-89 (2d Cir. 2007) (summary order) (finding that the

claimant did not carry her burden to demonstrate that she met all of the definitional criteria of a

particular disorder).

       An ALJ “should provide a sufficient rationale in support of his decision to find or not to

find a listed impairment” at Step Three. Berry v. Schweiker, 675 F.2d 464, 469 (2d Cir. 1982) (per

curium). An ALJ’s failure to expressly articulate his determination at Step Three, however, is not



                                                 15
         Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 16 of 24




error where the later portions of the decision and the underlying record support his findings. See

Salmini v. Comm’r of Soc. Sec., 371 F. App’x 109, 112–13 (2d Cir. 2010) (summary order) (“Here,

although the ALJ might have been more specific in detailing the reasons for concluding that

plaintiff's condition did not satisfy a listed impairment, other portions of the ALJ’s detailed

decision, along with plaintiff’s own testimony, demonstrate that substantial evidence supports this

part of the ALJ's determination.”); Solis, 692 F. App’x at 48 (“Although the ALJ did not explicitly

discuss Listing 11.14, his general conclusion (that [the claimant] did not meet a listed impairment)

is supported by substantial evidence.”) (citing Berry, 675 F.2d at 468). Furthermore, “where there

is little or no evidence in the record to support that the plaintiff meets the criteria of the listing, the

ALJ’s analysis is sufficient if the ALJ ‘spoke to a lack of evidence in the record that those criteria

were met’ in addition to listing the criteria.” Knoll v. Berryhill, No. 3:18-cv-01912 (RAR), 2020

WL 1149994, at *3 (D. Conn. Mar. 10, 2020) (quoting Monahan v. Berryhill, No. 3:18-cv-00207

(JAM), 2019 WL 396902, at *5 (D. Conn. Jan. 31, 2019)). Failure to provide an express rationale

at Step Three requires remand only when a reviewing court is “unable to fathom” the ALJ’s

decision “in relation to the record.” Lopez v. Berryhill, 448 F. Supp. 3d. 328, 347 (S.D.N.Y. 2020)

(“Remand is called for where the Court ‘would be unable to fathom the ALJ’s rationale in relation

to evidence in the record, especially where credibility determinations and inference drawing is

required of the ALJ.’”) (quoting Berry, 675 F.2d at 469).

        In this case, the ALJ found that, “[b]ased on treatment notes, the record does not support a

determination that the claimant has experienced episodes or attacks of this condition at the

frequency demanded by this listing.” (R. 29) (citing Dr. Najjar’s treatment notes at Ex. 11F). He

therefore found “that the claimant’s impairment does not meet the requirements of this listing.”

(Id.) The ALJ did not provide an express rationale for his conclusions in that section of his opinion,



                                                    16
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 17 of 24




but the Court “can look to other portions of the . . . decision and to credible evidence in finding

that his determination was supported by substantial evidence.” Knoll, 2020 WL 1149994, at *3

(citing Nieves v. Colvin, No. 3:15-CV-01842 (JCH), 2016 WL 7489041, at *5, *6 (D. Conn. Dec.

30, 2016)) (internal quotation marks omitted).

       Later in his decision, the ALJ spent two lengthy paragraphs discussing the claimant’s

narcolepsy from the time of her diagnosis through her date last insured:


       In terms of the claimant’s narcolepsy, the record shows that the claimant has
       experienced symptoms of narcolepsy since 2009. However, through her date last
       insured [September 30, 2015], treatment notes generally show that her condition
       has been managed through treatment and medication management, without
       evidence of symptoms of severity consistent with her allegations or reported
       functional limitations. In 2009, the record shows that the claimant reported
       excessively daytime sleepiness, with an irresistible urge to fall asleep anywhere,
       including an incident where she fell asleep at a stop light (Ex. 1F, 6). Lab work
       showed the findings to be within normal limits, and a sleep testing was ordered (Ex.
       1F, 7). A polysomnography showed no evidence of obstructive sleep apnea, but a
       sleep latency testing, showed findings consistent with narcolepsy (Ex. 1F, 24, 28).
       Thereafter, the claimant began treatment with a neurologist, where she was
       provided medication for her condition. (Ex. 5F). Subsequent medical records do
       not show that the claimant received significant additional treatment for her
       condition for several years, and show that she was capable of successfully attending
       and succeeding in Law School through 2015, inconsistent with her allegations
       regarding the severity of her narcolepsy (Ex. 19E).

       In June of 2015, the claimant began treatment with a sleep medicine specialist,
       reporting worsening of her narcolepsy over the past two to three months, with
       periods of excessive sleep, sometimes exceeding twelve hours a day. She was
       assessed with narcolepsy without cataplexy, was referred for an updated sleep
       study, and started on medication (Ex. 11F, 1-3). However, next month, the claimant
       reported an episode of leg weakness during a tornado watch. In examination, the
       claimant displayed normal strength and tone of her lower extremities, but was
       assessed with narcolepsy with cataplexy due to her reported episode, and her
       medications were increased (Ex. 11F, 6-7). By her next visit, the claimant reported
       that her medications were working for her condition, improving her sleep habits,
       and did not report further episodes of lower extremity weakness. Her medications
       were continued, and she was again assessed with narcolepsy without cataplexy.
       (Ex. 11F. 8-9).




                                                 17
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 18 of 24




(R. 32.) This discussion provides a substantial evidentiary basis for concluding that the Plaintiff’s

narcoleptic seizures did not persist for the required number of months despite adherence to

prescribed treatment. The ALJ’s conclusion that the Plaintiff did not establish all of the elements

of a listing is therefore sufficiently supported by the record.

           B. The ALJ Did Not Fail to Develop the Record by Not Requesting Certain
              Medical Records.

       The ALJ has an affirmative obligation to develop a complete and accurate medical record.

“[T]he Commissioner of Social Security . . . shall develop a complete medical history of at least

the preceding twelve months for any case in which a determination is made that the individual is

not under a disability.” 42 U.S.C.A. § 423. This duty exists even when the Plaintiff is represented

by counsel. Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996) (“This duty exists even when the

claimant is represented by counsel or, as here, by a paralegal.”); see also Corcoran v. Astrue, No.

3:04-CV-946 (SRU), 2009 WL 189870, at *3 (D. Conn. Jan. 26, 2009) (“Although the duty exists

even when the claimant is represented by counsel, . . . the ALJ is under a heightened duty where

the claimant is unrepresented by counsel . . . .”) (internal citations and quotation marks omitted).

       In SSDI cases, the scope of an ALJ’s obligation to obtain a claimant’s “complete medical

history” depends on when the application was filed in relation to the alleged onset of disability.

20 C.F.R. § 404.1512 (b)(1)(ii) defines a “complete medical history” as:

       [T]he records of your medical source(s) covering at least the 12 months preceding
       the month in which you file your application. If you say that your disability began
       less than 12 months before you filed your application, we will develop your
       complete medical history beginning with the month you say your disability began
       unless we have reason to believe your disability began earlier. If applicable, we
       will develop your complete medical history for the 12–month period prior to the
       month you were last insured for disability insurance benefits . . . .

Medical records from before or after the relevant period can be consulted when they reflect a

claimant’s condition during that period, but they have less probative value than records from


                                                  18
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 19 of 24




during the relevant period. Crespo, 2019 WL 4686763, at *4. This is “because it is uncertain

whether a claimant’s condition before or after the relevant time period reflects the claimant’s

condition during the time period.” Id. (emphasis in original).

       The record is incomplete when it has obvious gaps or inconsistencies. Rosa v. Callahan,

168 F.3d 72, 79 n.5 (2d Cir. 1999). And failure to develop the record is reversible legal error.

Rose v. Comm'r of Soc. Sec., 202 F. Supp. 3d 231, 239 (E.D.N.Y. 2016) (“When an ALJ does not

‘fully develop[ ] the factual record, the ALJ commit[s] legal error.’”) (quoting Rosa, 168 F.3d at

80). But “where there are no obvious gaps in the administrative record, and where the ALJ already

possesses a complete medical history, the ALJ is under no obligation to seek additional information

in advance of rejecting a benefits claim.” Id. (internal quotation marks omitted).

       The Plaintiff argues that the ALJ erred by failing to obtain records for mental health

treatment from 2004-2006 and 2011-2013 from the Illinois Institute of Technology Medical Center

(“IITMC”) (ECF 15-2, at 8), but the Court disagrees. These records fall well outside the relevant

period of June 30, 2015 through September 30, 2015. Cf. 20 C.F.R. § 404.1512 (b)(1)(ii) (“If you

say that your disability began less than 12 months before you filed your application, we will

develop your complete medical history beginning with the month you say your disability began

unless we have reason to believe your disability began earlier.”) The Plaintiff has not explained

how these records would shed light on her condition during the relevant time period. Therefore,

the ALJ did not err in not obtaining the records from IITMC.

           C. The ALJ Did Not Err by Failing to Develop Additional Opinion Evidence.

       In reaching his conclusions, the ALJ considered a report from a consultative examiner,

Michael E. Stone, Psy.D. (R. 34-35, 552-55.) He also “evaluated the opinions of” two state agency

medical consultants, Charles Kenney, M.D. and Young-Ja Kim, M.D. (R. 35.) Furthermore, he



                                                19
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 20 of 24




considered the opinions of two state agency mental health consultants, Keith Burton, Ph.D., and

Mary Sandra Story, Psy.D. (R. 35.) He assigned “great weight” only to the opinions of the two

medical consultants, Drs. Kenney and Kim. (R. 34-35.)

       The ALJ also considered Dr. Najjar’s July 1, 2015 note. (R. 35, 606.) He treated the note

as medical opinion evidence, because Dr. Najjar “is a treating source” and “a specialist” whose

opinions are entitled to “significant consideration under the” Social Security regulations. (R. 35.)

Yet at the same time, the ALJ afforded the opinion only “partial weight” because it was “vague,

without specific function-by-function assessment of the claimant’s limitations.” (Id.) The ALJ

also noted that the opinion “is not entirely consistent with the medical record,” which showed

“improvement in [the Plaintiff’s] condition with medication management, without frequent

episodes of cataplexy.” (Id.)

       The Plaintiff notes that Drs. Kenney and Kim “only opined to [her] exertional limitations,

including her ability to walk, stand, lift, carry, push, and pull.” (ECF No. 15-1, at 9-10.) Because

the ALJ assigned “great weight” only to these two medical, non-mental health opinions, the

Plaintiff argues that he “was left with no reliable opinion evidence as to [her] non-exertional

limitations.” (ECF No. 15-1, at 9-10.) She cites the case of Staggers v. Colvin for the proposition

that “an ALJ who makes an RFC determination in the absence of supporting expert medical

opinion has improperly substituted his own opinion for that of a physician, and has committed

legal error.” (Id. at 10) (citing Staggers, No. 3:14-CV-717 (JCH), 2015 WL 4751123, at *2 (D.

Conn. Aug. 11, 2015)). She asks the Court to remand her case “so that the ALJ can rely on opinion

evidence regarding [her] non-exertional impairments caused by narcolepsy, and obsessive-

compulsive disorder prior to her Date Last Insured.” (Id. at 12.)




                                                20
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 21 of 24




       The Plaintiff neglects to note, however, that “it is not per se error for an ALJ to make the

RFC determination absent a medical opinion.” Velazquez v. Berryhill, No. 3:18-CV-01385

(SALM), 2019 WL 1915627, at *10 (D. Conn. Apr. 30, 2019) (quoting Ross v. Colvin, No. 1:14-

CV-00444 (WMS), 2015 WL 4891054, at *5 (W.D.N.Y. Aug. 17, 2015)). Indeed, the Second

Circuit has held that where “the record contains sufficient evidence from which an ALJ can assess

the claimant's [RFC], . . . a medical source statement or formal medical opinion is not necessarily

required.” Monroe v. Comm'r of Soc. Sec., 676 F. App’x 5, 8 (2d Cir. 2017) (summary order)

(internal quotation marks and citations omitted); see also Tankisi v. Comm'r of Soc. Sec., 521 F.

App’x 29, 34 (2d Cir. 2013) (summary order) (“[R]emand is not always required when an ALJ

fails in his duty to request opinions, particularly where, as here, the record contains sufficient

evidence from which an ALJ can assess the petitioner's residual functional capacity.”). Although

ALJs are ordinarily “unqualified to assess residual functional capacity on the basis of bare medical

findings,” this principle has been held to apply only “in instances where there is a relatively high

degree of impairment.” Velazquez, 2019 WL 1915627, at *10 (quoting Palascak v. Colvin, No.

1:11-cv-0592 (MAT), 2014 WL 1920510, at *8 (W.D.N.Y. May 14, 2014)). “[W]here the medical

evidence shows relatively little physical impairment, an ALJ permissibly can render a common

sense judgment about functional capacity even without a physician’s assessment.” Id. (quoting

House v. Astrue, No. 5:11-cv-915 (GLS), 2013 WL 422058, at *4 (N.D.N.Y. Feb. 1, 2013)).

       In this case, the record contained sufficient evidence of the Plaintiff’s non-exertional

limitations prior to her date last insured. She attended law school at least part time for most of the

four years leading up to Summer 2015. While she reported that she had trouble getting to class on

time, she successfully completed course work and passed each of her classes. (R. 78, 390-98.)

She contends that she was often “really confused in the morning” and had a “foggy brain.” (R.



                                                 21
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 22 of 24




78.) Despite these potential limitations to the Plaintiff’s ability to concentrate and focus, she

successfully completed demanding law school courses. Even so, the ALJ accounted for this in the

Plaintiff’s RFC by limited her to “simple, routine, and repetitive tasks.” (R. 31.) The Plaintiff

also lived independently in a private dormitory during this period. (R. 88.) She contends that her

relationships with other residents with whom she shared common spaces including the kitchen and

bathroom eventually deteriorated because she did not have the energy to clean up after cooking or

keep her room clean, and there were problems stemming from the shared bathroom. (R. 88-89.)

The ALJ, however, also accounted for this in the Plaintiff’s RFC by restricting her to “occasional

interaction with coworkers.” (R. 31.) In addition, her primary care providers repeatedly noted

normal mood, normal cognitive functioning, intact memory and normal thought processes

throughout 2015 and 2016, and the ALJ referenced these notes in his opinion. (R. 30, 34); see

Gentile v. Saul, No. 3:19-CV-01479 (SALM), 2020 WL 5757656, at *4 (D. Conn. Sept. 28, 2020)

(“[T]he duty to develop the administrative record is triggered ‘only if the evidence before [the

ALJ] is inadequate to determine whether the plaintiff is disabled.’”) (quoting Walsh, 2016 WL

1626817, at *2); Mariano v. Astrue, No. 3:08-CV-1738 (JCH), 2010 WL 625022, at *11 (D. Conn.

Feb. 19, 2010), report and recommendation adopted in part sub nom. Mariano v. Soc. Sec. Admin.,

No. 3:08-CV-01738 JCH, 2010 WL 1286888 (D. Conn. Mar. 30, 2010) (“However, the Court

finds ‘little indication in the record suggesting a disabling mental disorder during the period in

question that would have obligated the ALJ to develop the record further.’”) (quoting Schaal v.

Apfell, 134 F.3d 496, 505 (2d Cir. 1998)).

       Even if this evidence had been insufficient, however, the Plaintiff would still not be entitled

to remand. Before a plaintiff can have her case remanded over an alleged insufficiency in the

record, the Court must consider whether the “missing evidence is significant, and plaintiff bears



                                                 22
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 23 of 24




the burden of establishing such harmful error.” Parker v. Colvin, No. 3:13-CV-1398 (CSH), 2015

WL 928299, at *12 (D. Conn. Mar. 4, 2015) (internal quotation marks and alterations omitted);

see also Santiago v. Astrue, No. 3:10-CV-937 (CFD), 2011 WL 4460206, at *2 (D. Conn. Sept.

27, 2011) (“The plaintiff in the civil action must show that he was harmed by the alleged

inadequacy of the record . . . .”) (citation omitted). In this case, any additional opinion evidence

about the Plaintiff’s non-exertional limitations between June 30, 2015 and September 30, 2015 –

that is, between her claimed onset date and her date last insured – would be insignificant and the

ALJ’s failure to obtain it would be harmless. Even if the record had been insufficient with respect

to her non-exertional limitations between those dates, it cannot be seriously disputed that the record

is adequate after the latter date. (See, e.g., R. 598 (record from Dr. Najjar indicating that

narcolepsy had been well-controlled by medication by August 2015).) The Plaintiff bears the

burden to prove a disability “which has lasted or can be expected to last for a continuous period of

not less than [twelve] months,” Smith, 740 F. App’x at 722 (quoting 20 C.F.R. § 404.1505(a))

(quotation marks omitted), and here, the allegedly-missing evidence could (at most) establish a

short-term disability spanning only the summer of 2015. Its absence is therefore harmless. See

e.g., Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010) (concluding that “where application of the

correct legal principles to the record could lead only to the same conclusion, there is no need to

require agency reconsideration”) (citation and alterations omitted); cf. Bautista v. Berryhill, No.

3:18-CV-01247 (SALM), 2019 WL 1594359, at *7 (D. Conn. Apr. 15, 2019) (noting that “failure

to address [certain opinion evidence] is harmless error if consideration of the evidence would not

have changed the ALJ's ultimate conclusion”); Johnson v. Berryhill, No. 3:17-CV-1255 (MPS),

2018 WL 6381096, at *3 (D. Conn. Dec. 6, 2018) (holding that “[e]ven where ALJ misapplies the




                                                 23
        Case 3:19-cv-01666-TOF Document 17 Filed 11/23/20 Page 24 of 24




treating physician rule, I need not remand where the correct application of the correct legal

principles would lead to the same result”).

IV.    CONCLUSION

       For the reasons stated, the Court concludes that the ALJ’s decision was supported by

substantial evidence and free of legal error. Therefore, the Plaintiff’s motion to reverse the

decision of the Commissioner is DENIED, and the Commissioner’s motion to affirm is

GRANTED.

       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of Civil

Procedure. Appeals can be made directly to the appropriate United States Court of Appeals from

this judgment. See 28 U.S.C. § 636(c)(3); Fed. R. Civ. P. 73(c). The Clerk is directed to enter

judgment in favor of the Defendant and close this case.

       It is so ordered this 23rd day of November, 2020.



                                                               /s/ Thomas O. Farrish
                                                   Hon. Thomas O. Farrish
                                                   United States Magistrate Judge




                                                 24
